Case: 19-50114      Document: 00515294370         Page: 1    Date Filed: 01/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-50114
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      January 31, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ADAM GARCIA, true name Adam Fernando Garcia, also known as Bad Boy,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:10-CR-2213-28


Before ELROD, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Adam Garcia has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Garcia has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Garcia’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50114    Document: 00515294370    Page: 2   Date Filed: 01/31/2020


                                No. 19-50114

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2